                                                                        CLERK'S OFFICE U.S.DIE-l-
                                                                                                ,tDtJ't,,'
                                                                                                         x.
                                                                               AT ROANOKE,Y'. h
                                                                                        FILED

                       IN THE UNITED STATES DISTRICT COURT                      JA8 22 2222
                      FOR THE W ESTERN DISTRICT OF VIRGINIA
                                RO AN OK E D IV ISION                       JUm         UDLEX CL/RW
                                                                           BY;
                                                                                  DEP           - '
 PM STON SCO TT FA GG ,

       Plaintiff,                                     CivilAction No.7:19CV00161

                                                      M EM OM NDUM OPINION

 PROGRESSIVE GULF INSUM N CE                          By:Hon.Olen E.Conzad
 CO M PAN Y ,                                         SeniorUnited StatesDistrictJudge

       Defendant.

      PlaintiffPreston ScottFaggseeksadeclaratoryjudgmentindiversityregazdinginstlrance
coveragefrom ProgressiveGulfInsuranceCompany (çEprogressive'),an Ohio corporation,after
hepurchaseda carand wasstruck by an llninstlred motoristsoon thereafter.Thism atterisbefore

the courton cross-motions for summary judgment regarding the ownership of a car and
concom itantinstlrance coverage,wllich raisenoveland surprisingly knotty questionsofstatelaw.

Thepartiesargued theirwell-briefed m otionsin aheadng before the courton December2,2019.

Forthe reasonsthatfollow,the courtderliesFagg'smotion forsllmmaryjudgmentand grants
summaryjudgmentforProgressive.
                                       Backeround

      The m aterialfactsin this case are simple and stipulated. On April29,2016,Fagg paid

JosephLeeHorton$6,000.00fortheplzrchaseofa1999SuzukiVitara(theçssuzuki'').ECFNos.
10-2and 12-1,StipulationofFacts(ç1SOF'')! 1. Fagg and HortonintendedthatFagg ptlrchase
the Suzulci,and thatHorton would haveno furtherfinancialresponsibility regarding the Sumlki.

J#.S!!2,14.FaggtookphysicalpossessionoftheSuzukionthatsamedate.Ld.,s!3.
        Horton also signed thecertiticateoftitleltothe Suzuki, anddelivered itto Fagg.Faggand

Horton intendedthatHorton conveytitleand completeownership oftheSuzukitoFagg.YetFagg

neverpresentedthetitlefortheSuzukitotheVirginiaDepartmentofMotorVellicles(ççDM V'').
Id.!!4-7.ThetitlefortheSuzllkicontainedasection,requiredbyVirginiaCodej46.2-629,for
Hortontocertifythatthe mileageon the Suzuki'sodom eterwastheactualmileageonthevehicle.

Horton did notcom pletetheodom etercertifcation. ECF Nos.10-1at2,12 at1.

        M eanwhile,Hortonhad anautoinsurancepolicy issuedbyProgressive,whichwasineffect

attherelevanttimes(thetTo1icy'').ThePolicy includedlminsuredmotoristcoverageproviding
up to $100,000ofcoverageperperson,subjecttotheconditionsofthePolicy. SOF !! 12-139
ECF N o.12-1 at 5-58. PM C ofthe Policy defines the scope ofthatcoverage. Under Sub-

paragraph A ofPartC,coverageisafforded forGtdamageswhich an Ginsured'...islegallyentitled

to recover f'
            rom the owner or operator ofan çtminstlred m otor vellicle'....'' An Sinsured'is

subsequently defined,in Sub-paragraph C,as:

                You orany Gçfam ily m em ber.''

                A ny otherperson çsoccupying''Gçyotlr covered auto.''

                AnypersonfordamagesthatpersonisentitledtorecoverbecauseofSsbodilyinjury''
                to which thiscoverage appliessustained by aperson described in 1or2 above.

Sub-paragraph J of the Definitions section of the Policy defines ççany vehicle shown in the

D eclarations''as a 'scovered auto.'' The Suzuld islisted on the DeclarationsPageofthe Policy.

ECF No.12-1at6.




         A certiticateoftitleisissued bytheDM V and'sshallcontain astatementoftheowner'stitleand ofa11liens
orencumbranceson themotorvehicle...described in the certiticate and whetherpossession isheldby theowner
underalease,contract,orconditionalsaleorotherlikeagreem ent''Itdtshallalsocontainform sofassignm entoftitle
orinterestandwarranty oftitlewithspacefornotation ofliensandencumbrancesonthem otorvehicle ...atthetime
ofatransfer.''Va.CodeAnn.j46.2-604.
      Theday afterheboughttheSuzulci,and whiledriving it,Fagghadthemisforttmeofbeing

stnzckbyantminsuredmotorist.Hesustainedseriousinjuries.SOF !!8-10.
                                  Statutoa Backeround

      Theparties'motionsand argumentsrely in largeparton Virginia'sstam tescovering the

titlingofmotorvehicles.Va.CodeAnn.j46.2-600etsec.Thecotu'tincludescertainstatutory
provisionsinrelevantpartforeaseofreference.

      VirginiaCodej46.2-620,whichistitleddsperiodofvalidityofUertificateoftitle,''states:
             'Every certificateoftitle issued lmderthischaptershallbevalid for
              thelife ofthe motorvehicle ...so long asthe ownerto whom itis
              issued shallretain legal title or right of possession of or to the
              vehicle. Such certificatesneed notberenewed excepton atransfer
              oftitle orinterestofthe owner.

      VirginiaCodej46.2-628,whichistitledCtl-
                                            low certiicateoftitletransferred,''states'
                                                                                     .
             The owner of a motor vehicle...registered tmder this chapter,
             when transferring orassigninghistitleorinterestthereto,shallf'ully
             and correctly endorse the assignm ent and warranty oftitle on the
             certificate oftitle ofthe m otorvehicle...to its plzrchaser,with a
             statement of al1 security interests on it, and shall deliver the
             certificatetotheptlrchaserortransfereeatthetimeofdeliveringthe
             m otor vehicle,.... Any owner who willft      zlly fails f'
                                                                       ully and
             correctly to endtyse the assignmentand warranty oftitle shallbe
             guilty ofaClass3 misdem eanor.

      VirginiaCodej46.2-629,whichistitled ftodometerreadingtobereportedoncertitkate
oftitle,application,orpoFerofattorney,''states'
                                              .

             A . Every ownerortransferorofany m otorvehicle,including a
             dealer, shall,at the tim e of transfer of ownership of any m otor
             vehicleby him ,record on the certificate oftitle,ifoneiscurrently
             issued cfn thevehicleintheComm onwea1th,and on any application
             for certiticate of title the reading on the odom eter or similar
             device ...atthe tim e oftransfer....

             B.      The D epe m ent shallnot issue to any transferee any new
             certificate oftitle to a m otorvehicle llnless subsection A hasbeen
             com plied w ith.
       VirginiaCodej46.2-630,which istitledtç-l-ransferand applicationforcertificateoftitle
forwardedto Departm ent,''states:

              The transferee shall write his name and address in ink on the
              certificate of title and ...shall within thirty days forward the
              certificatetotheDepartm entwith an application fortheregistration
              ofthem otorvehicle ...and foracertificate oftitle.

       Insurance1aw in Virginiaisalso heavily regulated by statute.Forexnmple,VirginiaCode

j38.2-303,titledSslnstlrableinterestrequired;propertyinsurance,''providesthat:
              A .N o insurance contracton property oron any interesttherein or
              arising therefrom shall be entbrceable except for the beneût of
              personshaving an insurableinterestintheproperty inslzred.

              B.Asusedinthissection,itinsurableinterest''meansany lawfuland
              substantialeconom ic interestin the safety or preservation of the
              subject bf insurance free from loss, destruction or pecuniary
              dnmage.

       In addition,Virginia'suninsuredm otoriststatuterequiresthateveryautopolicy contain an

endorsementorprovisionsGiundertaking to paythe insured a11sum sthathe islegally obligated to

recoverasdamagesfrom theowneroroperatorofanuninsuredmotorvehicle.''Va.CodeAnn.j
38.2-22064A).ThestattltealsodefinesGGinsttred''asfollows:
              tslnstlred''asused in subsectionlqA ...ofthissection meansthe
              named insm ed,and while a resident of the snme household,the
              spouseofthennm ed insured,and relatives,wardsorfosterchildren
              ofeither,whilein am otorvehicleorothem ise,and any person who
              uses the motor vehicle to which the policy applies, with the
              expressed orimplied consentofthe nnm ed insured,and a guestin
              the m otor vehicle to which the policy applies or the persopal
              representative ofany ofthe above.

Va.CodeAnn.j38.2-2206(8).
                                    Standard ofR eview

       Summaryjudgmentisappropriatewhenthereareno genuineissuesofmaterialfactand
themoving party isentitled tojudgmentasa matteroflaw. Levine v.EmploversIns.Co.of

                                             4
W ausau,887 F.3d 623,627 (4th Cir.2018). Becausethiscase isbefore the courton diversity
jmisdiction,Virginia1aw governsanysubstantiveissues.Id.tçltisaxiomaticthatindetermining
statelaw afederalcourtmustlook firstand forem osttothe1aw ofthestate'sllighestcourt,giving

appropriate effectto a11itsimplications.'' AssicurazioniGenerali.S.P.A .v.N eil,160 F.3d 997,

1002(4thCir.1998).
       W hen interpreiing statutes,courtsapplyingVirginialaw mustttascertain and giveeffectto

theintentionofthelegislattlre.''Chasev.DaimlerchryslerCorp.,587S.E.2d521,522(Va.2003).
çT hatintentisusually self-evidentfrom thewordsusedin thestatute.Consequently,courtsapply

the plain language of a statute tmless the term s are nmbiguous,or applying the plain language

wouldleadtoanabsllrdresult.''Boyntonv.Kilgore,623S.E.2d922,925-26(Va.2006)(internal
citationsandfootnotesomitted);M anuv.GEICO Cas.Co.,798S.E.2d598,602(Va.2017)(snme,
regardinguninsuredmotoriststatutes).
                                           Discussion

1.     FAGG OW NED THE SUZUIQIAT THE TIM E OF THE ACCIDENT

       Fagg's prim ary argum ent is that H orton's faillzre to com plete the odom eter certifk ation

made hisattemptatassigning titleto Fagg ineffective. Progressive arguesthatthetransferwas

completed. Forthe reasonsstated below,the courtconcludesthatHorton transferred ownership

ofthe Suzuld to Fagg before theaccidentoccurred. Binding Virginiaprecedentand aplain-text

reading oftherelevantstamtesmandatethisresult.

     ' The Suprem e CourtofVirginia has found few occasionsto address vehicle title transfers,

which are now govem ed by statute. In N ationwide Insurance Company v.Storm ,thebuyerand

sellerofacarhad an agreement,which involved apaym entplan ending on a Satlzrday,and where

thepartieswouldtransfertitleonthenextM Unday.106S.E.2d 588,588 (Va.1959).Thebuyer
had taken possession ofthecaratthetim ehe began payments,and gotinto acaraccidenttheday

before the parties were to exchange title,i.e.son the Stmday afterhe m ade a11paym entson the

vehicle.lp.
          aat589.TheCourtalsofotmdthatthesellerofthecarwasnotthetnzetitle-holderof
thecar:hew asam inor,andthetitleofthecarwasheld by theseller'smother,and herauthority

wasrequiredtotransfertitle.Id.Thebuyersuedtheseller'smother'sinstlrancecompany,seeking

Coverage.

       Asin thiscase,the insurancecompany argued thatthe fonnalelem entsofatitletransfer

neednothavehappened inordertotransferownersllipofacar.Ld..
                                                         aHowever,theSupremeCourt
ofVirginianoted thatpriordecisionshad held thatGtin orderto com pletethe sale upon hispartit

isessentialthatthe seller conform to the statutory requirem entby delivering to the ptlrchasera

proper assignmentoftitle.'' Id.(citing Thomas v.M ullins,149 S.E.494,497 (Va.1929$.
Ultimately,the Courtheld thatownership ofthecarrem ainedwiththeseller'smotherbecausethe

titlehad notbeentransferred,andthatthecarwascovered by herinsurancepolicy.Id.at589-90.

       Som eforty yearslater,in Allstate Insurance Compatw v.Atlanta Casualtv Com panv,the

Courtaddressedtheissueofwhetheranassignmentoftitleisvalidwhentiletransferee'snnmeis
leftblnnk on therelevantcertilicateoftitle. 530 S.E.2d 161(Va.2000). The Courtbegan its
analysisby quoting VirginiaCode j46.2-630,which requiresthatGtltjhe transferee'' notthe
transferor Gishallwritehisname and addressin ink on thecertifiùateoftitleand ...shallwithin

thirty daysfonvard the certiscateto theDepartmentwith an application forthe registration ofthe

motorvehicle...andforacertificateoftitle.''Id.at165(emphasisaddedin opinion). çThusy''
the Courtreasoned,the seller's çtfailure to com plete the assignm entoftitle by entering the nnm e

ofthetransfereeon the certifcate oftitle doesnot,perse,defeatthe transferofherownership of

tùe(vehiclej. Id.
       The Courtthen looked to Ssthe specific cirolmstances''ofthe case to determine whether

ownerslzip had been transferred. First,the Courtstated:Sdln order to effect a transfer of the

ownersllip ofamotorvehicle,twothingsarerequired:(1)theownermustacmally deliverthe
'

endOIYCd certitu ate oftitleto thetransferee,and (2)theownermust-deliverpossession ofthe
vehicletothetransferee.''Id.at165(citingStorm,106 S.E.2dat589-90).lnthatcase,theCourt
concluded thatthe sellerhad donea11thatwasneeded to transfertitleto the relevantvelzicle. Jd.

TheCourtalso m entioned,in a footnote strongly emphasized by Fagg,that

              Code j 46.2.
                         -629 also requires the ownerto enterthe vehicle's
              odom eter reading on the certificate of title at the time of
              transfer.... The certitk ate oftitleto the Buick wasnotproduced
              as an exhibit attrial and the record is silent as to whether the
              odom eterreading wasrecorded thereon.However,astheissuewas
              notraised before the chancellor,we do notconsideriton appeal.
              Rule 5:25.

Id.atn.3.

       a.     H orton's Failure to C om plbte the O dom eter C ertification W as N ot a Per Se
              Bar to a T ransfer ofO w nership under V irginia'sM otor V ehicle Statutes

       The court begins by exmnining whether Horton's failtlre to complete the odometer

certitk ation wasa perse barto Horton transferringtitle to the Suztlkito Fagg. Because Allstate

isnotfactually on a1lfours with the instantcase,the courtlooksto Fagg's stattztory arplm ents.

This courtalso considers that the Allstate Court's reasoning heavily relied on the statutory

provision requiring thatatransferee enterthe nam eofavehicle'sultimate owner. Allstate,530

S.E.2d at 165. The opp'
                      osite istrue for the odom eter certitk ation, which m ustbefilled outby a

vehicle'str= sferor. Va.Code Alm.j 46.2-629 (requiring certification by Sçgezvery owneror
transferorofany motorvehicle,includinga dealer,...atthetim eoftransferofom tership ofany

motorvehiclebyhim'').However,thiscotlrtexnminestherelevantstatm esinthiscasethrough
thelensoftheAllstateopinion,becausetsgaqstate'shighestcourtneednothavepreviouslydecided
acasewith identicalfactsforstatelaw to beclear.Itisenough thatafairreading ofadecisionby

a state'shighestcourtdirectsoneto aparticularconclusion.''Neil,160 F.3d at1002.

       FaggarguesthatVirgirlia'sstatutesrequirethiscourttohold thatthetransferofthe Suzuki

from Hortonwasincomplete.VirginiaCodej46.2-628providesthat,whenasellertransferstitle
ofa vehicle,the sellerç'shallfully and correctly endorsethe assignm entand warranty oftitle on

the certiscate oftitle of the motor vehicle ...to itspurchaser,with a statem entof a1lsecurity

interestsonit,andshalldeliverthecertificatetothepurchaserortransfereeattheiimeofdelivering
them otorvehicle ....'' Section 46.2-629 follows,and providesthata sellerm ustalso enteran

odometerreadingonthecertificateoftitle.Accordingtoragg,j46.2-628doesnotspellouthow
a selleristo Glftzlly and correctly''endorse a certificate oftitle,and thus,the courtshould import

the odometercertification requirementof46.2-629 form eaning ofthatphrase to avoid treating

thosewordsassup lusage.Thecourtdisagrees.

       lnstead,thecourtconcludesthattheclearestinterpretationofj46.2-628isthatthephrase
CGftllly and correctly'' relates to the words imm ediately following it: (Gthe assignm ent'' and

tçwazrantyoftitle.''Va.CodeAnn.j46.2-628.Ambiguouswordsinastatutetçmaybedetermined
by referenceto theirassociation with related wordsand phrases.'' Andrewsv.Rinz,585 S.E.2d

780,784(Va.2003).Properlyread,j46.2-628providesthatasellerofavehiclemust(sfully and
correctly''assign thevehicle in a legally enforceableway,and warrantthatthebuyerwillbe able

to take legaltitle to the vehicle,before a certifcate oftitle can betransferred. Facing this clear

and plain text,the courtdeclinesto effectively insertfiand the odom eter certification''afterthe
           l
wordsçûtheassignm ent''andCGwarranty oftitle''intothestatute. SeeSmithv.Hol'n,351S.E.2d 14,

18 (Va.1986)($(W ebelievethat,hadtheGeneralAssembly intendedto exclude motorvehicle
accidentsfrom thecoverageoftheW orkers'Com pensationAct,itwouldhavedoneso directly in
theActitselfratherthanindirectlythroughaprovision intheinsurancetitleoftheCode.'').
           Furthennore,thespecificm eaningofçstheassignm ent''andçûwarranty oftitle''canbefotmd

inVirginiacaselaw,andthusthecoul.
                                tshould looktothe'comm onlaw fortheirm eaning.Tvardek

v.Powhatan Vill. HomeownersAss'n.Inc.,784 S.E.2d 280,283 n.4 (Va.2016)(çW statute
touching on m attersofcom mon 1aw mustbe read along with theprovisionsofthecom mon law,

and the latterwillbe read into the statm e tmlessitclearly appears from expresslanguage orby

necessary implication thatthepurposeofthestatutewasto changethecommon law.'')(internal
quotationmarksandcitationomitted).Asaresult,thecourt'sdecisiontonotincludetheodometer
certification into the meaning ofGifully and completely''willnotrenderthem surplusage.

           As described above,the Supreme Courtof Virginia setthe requirements for assigning

ownership ofavehicleinthetypicalcase:deliveringan endorsedcertiticateoftitleandthevehicle

itselftothebuyer.Allstate,530S.E.2dat165;seealsoid.n.4(describingcertain dealertransfers
towhichthisruledoesnotapply).In addition,Virginia'scommercialcodesdefineawarrantyof
title asan agreem entfora sellertobeartherisk oferrorinpromisingthatitholdsgood titleto the

item sold,thatthe transferis ççrightftll,''and thatalllcnown security interestsand encum brances

aredisclosedtothebuyer.Va.CodeAnn.j8.2-312.Toillustratethislatterrequirement,inSilvey
v.Johnston,theCourtheld thatthebuyerofacarhad aclaim forbreach ofthew arranty oftitle of

acarwherethesellerenteredan incorrectvehicleidentificationnumber(<çV1N'')on acertificate
oftitle,and thebuyerwasunableto obtain a goodtitleand resellthevehiclethereafter. 70 S.E.2d

280,281-82 (Va.1952). The Courtconcluded thatthe sellerhad an obligation to Cfseclzre a
m arketabletitle''forthebuyerso thatthebuyercould disposeofthevehicle.Id.2


       .   Fagg didnotraisetheargumentthatHorton'sfailureto completean odometercertitk ationmightinhibithis
abilitytolaterselltheSuzllki.SeeVa.CodeAnn.jj46.2-616and617(prohibitingptlrchaseofvehiclewithouta
certificateoftitleissuedtoitsowner).Waiveraside,thecourtconcludesthatSilvevisdistinguishablebecauseaVm
identitiesan individualvehicle,which asaresultofmislabeling,thebuyerin Silvevdidnotactually own.70 S.E.2d
       Thecourt'sdecision notto incorporatetheodometercertitication requirementofj46.2-
629 into j46.2-628isbolstered by looking tothestatutory ptmishmentsforviolationsofeach
section.Forexample,aviolationofj46.2-628isaClass3misdemeanor.In contrast,faillzreto
abideby j46.2-629preventstheDM V from issuingtheselleranew certificateoftitle,and may
also resultin a Class 1m isdem eanor. Prescribing differentptmishmentsforviolations ofthese

provisionsand describing theodometercertification requirementin j46.2-629,butnotj46.2-
628,indicates a legislative intentto read the provisions apart. See Zinone v.Lee's Crossinc

HomeownersAss'n,714 S.E.2d922,925(Va.2011)(W hen'theVirginiaGeneralAssemblydthas
used specific language in one instance,butomitsthatlanguage orusesdifferentlanguage when

addressingasimilarsubjectelsewhereintheCode,''courtsapplyingVirginia1aw çsmustpresllme
thatthedifferenceinthechoiceoflanguagewasintentional.').
       M ost tellingly,neither provision m entions the right of a buyer to void or rescind a

transaction. The court therefore infers no legislative intent for the odometer certitk ation

requirementin j 46.2-629 to actasa prerequisite fora title transferunder j46.2-628. Ifthe
legislature had wished to include such a requirem ent,itwould have. See Forstv.Rockinghnm ,

279 S.E.2d 400,404 Wa.1981)($ç1fthe GeneralAssembly had intended to use the term
Sagriculturalproducts,'itwouldhavedoneso.'').
       Atbottom,Faggrelieson theargumentthathisatleasttem oorarv inabilitytoobtain anew

certilicate oftitle negatesthetitle transferofa vehicle. Fagg m aintainsthat,because atthe tim e

ofthe accidenthew ould nothavebeen penuitted to receive anew certificateoftitle,thetransaction

toptlrchasethe Slzzukiwasincomplete. Again,thecouz'tdisagrees.



at281.In contrast,anodometercertification may bemoreproperly understood asaproxy foravehicle'smechanical
condition. M oreover,thecoul'tin Silvev held thattheproperremedy wasdamagesâom the seller,notavoidingof
thetransfer.Id.at282-84.
                                                  10
       The court,however,recognizes an apparenttension in the Suprem e CourtofVirginia's

jurisprudence.In 2000,theCourtheldthatiçthefailtlretoapply foranew certitkateoftitledoes
notvoidthetransferofownership ofamotorvehicle.'' Allstate,530 S.E.2d at166 (citingVa.
CodeAnn.j46.2-630).Yetin 1942,theCourtstated%tlolncethevehicleisregistered,legaltitle
can betransferred only by the M otorVehicle Com missioner.'' UniversalCreditCo.v.Botetourt

M otorCo.,21 S.E.2d 800,805 (Va.1942). The courtwilladhere to the Court'smorerecent
statementin Allstate,and attributessom etension to evolution in Virginia'sM otorVehicle Code

overtheintervening decades.

       Fagg also argues that the Suprem e Cout't of Virginia's mention of the odom eter

requirementin footnotethree ofthe Allstate opinion should persuadethe courtthatan odom eter

certification is a mandatory condition ofa vehicle title transfer. The courtdeclines to follow

Fagg's reasoning. To begin, in Allstate, the Court concluded that it could establish the

requirementsoftransferring title to a vehicle withoutconsidering whethertherelevantodom eter

certitk ation had been completed,and setforth arulethatdoesnotm ention any such requirement.

Allstate,530 S.E.2d at 165. Applying Fagg'sreasoning would require an expansive reading of

inferences arising from dicta in a footnote of a recent, concise,and well-reasoned state-law

opirlion.W ithoutm ore,andfollowingaplain textreading oftherelevantstatutes,thecourtcnnnot

ioncludethatthe Suprem e CourtofVirgirlia would adoptFagg's interpretation. SeeM anu,798

S.E.2dat604 (cautioningrelianceondicta).
       M oreover,a reading of the current statm es requiring the registration of vehicles further

supportsthe court'sconclusion. Forexample,Virginia Code j 46.2-600 mandatesthat(Gevery
person who owns a m otor vehicle ...shall, before it is operated on any highway in the

CommonWealth,registerwith the (DM V)and obtain from the EDMV)theregiskation card and
certificateoftitleforthevehicle''witllinthirtydays. Similarly,VirginiaCodej46.2-630grants
the buyer of a vehicle thirty days to obtain a certificate oftitle. Thus,the GeneralAssembly

differentiatedbetween acertificateoftitleandlegalownershipofavehicle,andplainly anticipated

sim ationsinwhich apçrsonwouldatleasttemporarily owna car,butnothold anew certificateof

title.

         Looking to the specifc factsofthiscase,Fagg'saccidentoccunrd one day afterHorton

deliveredtheSuzuld andtheendorsedcertificateoftitletohim.UnderVirginiaCodejj46.2-600
and 46.2-630,Fagg stillhadtwenty-ninedaysin which to seek a new certificate oftitlefrom the

DM V. Therefore, as the Suprem e Court of Virginia held in Allstate, Horton's apparently

inadvertentfailtlreto fillouttheodom etercertifkation on theSuzuld'scertificateoftitle- which

m ighthave laterprevented Fagg from obtaining a new certificate of title ifthe error was not

rectified--did notdefeatthetransferofHorton'sownership ofthevehicleto Fagg.

         In conclusion,the courtholdsthatHorton'sfailureto complete the odometercertification

requirementofVirginiaCodej46.2-629wasnotapersebartothetransferofownership ofthe
Suzukito Fagg underVirginia Code j 46.2-628. The courtdeclinesto decidewhether,ifthe
statutory period had expired or if a seller had expressly refused to provide an odom eter

certification,such a barto atitle transferwould orwould notexist. Rather,the courtdrawsits

opinion narrowly becausethisisaquestion ofstate 1aw withoutaclearprecedent.

         b.    H orton Transferred Ow nership ofthe Suzukito Fagg U nder A llstate

         Havingheld thatHorton couldhavetransferred the Suztlkito Fagg,the courtlooksto SEthe

specificcircum stancesin thiscase''to determineownership ofthevehicle.Allstate,530S.E.2d at

165. In this case,as in A llstate,the courtconcludesthatH orton perform ed a11necessary actions

to transferownership oftheSuzukito Fagg.
       On April 29,2016,in exchange for Fagg's paym ent of $6,000,Horton endorsed the

certificate oftitle and delivered thatsigned certificateto Fagg along with physicalpossession of

theSuzuld. SOF!! 1,3,4.Consequently,HortontransferredtitleoftheSuzulcitoFagg,tmder
thetestused by the Suprem e CourtofVirginia in Allstate. W hile the Cottrtreached a different

resultin Storm,thatcaseisdistinguishable.In Storm,unlikethiscase,thesellerhadyetto endorse

and delivertherelevantvehicletitleto itsbuyer. 106 S.E.2d at589.

       In stlm ,the courtholdsthatHorton no longerheld legaltitleto the Suzzlkiatthe time of

theaccidentinwhichFaggwasinjured.Instead,titletotheSuzukihadtransferredtoFaggbecause
Horton endorsed and delivered the certitk ate oftitleto Fagg,and Fagg took physicalpossession

ofthe vehicle.

II.    FAGG W AS NOT AN INSURED UNDER TH E POLICY
       Thecourtnextexam ineswhetherFagg wasan insured tmderPolicy,although both parties

agreethatthisquestion islargely determ ined by thequestion ofownership. Fagg arguesthattitle

to the Suzuld remained with Horton atthe time ofthe accident,and as aresult,Horton'sPolicy

provided Fagg with uninsured m otoristcoverage atthe time ofthe accident. Progressive argues

thatHortonhadnoinstlrableinterestintheSllzllkiandno.
                                                   authoritytograntFagg useofthevehicle,

havingtransferred titleto thevehicle.Thecourtagreeswith Progressive.

       Virginia Code j38.2-303 requiresthatany person seeldng tobenefh from an insurance
contractm usthave an dtinsttrable interest''in the relevantproperty. Asheld above,Fagg- not

Horton--owned theSuzukiatthetimeoftheaccident.In accordancewiththattransfer,ttgl7agg)
and Horton didnotintend forHorton toretain any ownership interestin theStlzulci.'' SOF ! 6.
M eanwhile,thePolicy washeld in Horton'sname. Thus,Horton had no insurableinterestin the

Suzuki,and the Policy did notapply to the vehicle,atthetim e ofFagg's accident.



                                              13
       Fagg also arguesthathe wasan Ciinsured''because Horton gave him consentto use the

Suzulci. The courtfirstlooksto Virginia'suninsured motoriststatute,wllich isincop orated into

thePolicy. SeeECF No.12-1at22 (statingthatuninstlred motoristcoverageshallbeprovided
'çinaccordancewithVa.CodeAnn.Section38.2-2206'').Vehicleinsurancecoveragefordnmages
resultingfrom anuninsuredmotoristisrequiredbyVirginiaCodej38.2-22064A).UnderVirginia
Code j 38.2-2206(8),an instlred çdmeansthe nnmed insured and,while residentofthe snme
household,thespouseofthenamed insured,and relatives,wardsorfosterchildren ofeither,while

in a motorvehicleorotherwisey''aswellasççarly person who usesthemotorvehicleto which the

policy applies,with the expressed orimplied consentofthe nam ed insured,and a guestin the

motorvehicleto whichthepolicyappliesorthepersonalrepresentativeofanyoftheabove.''Fagg

isnotannm ed insured onthePolicy,andnofactsshow thatFagg wasotherwiserelatedto Horton

in away thatmightgrantllim ççinsured''status.

       Finally,because Horton had no rem aining interestin orcontrolofthe Suzuki,hehad no

authority to grantFagg (çexpressorimplied consent''to usethevehicle. See VirgizliaAuto M ut.

lns.Co.v.Brillhart,46 S.E.2d 377,380(Va.1948)(dtipermission'orçconsent'touseordrivea
carwithin them eaning ofsuch aprovision m ustcom efrom som eonewho isin aposition to give

orgrantit.Hisrelationtoorcontroloverthecarmustbesuchthathehasarightto giveorwitlzhold

thepennissionorconsenttouseit.''),
                                 'seealsoTravelersIndem.Co.v.NationwideMut.Ins.Co.,
227F.Supp.958,961-62(W .D.Va.1964)(holdingthatsellercouldnotgrantpermissiontouse
vehicleforpurposesinslzrancepolicy wherehedshaddivestedhimselföfallauthority and control''

ofthevehicleinthecourseofsellingit).Accordingly,Faggwasnotanççinslzred''underthePolicy
atthe tim e oftheaccident.




                                             14
                                      Conclusion

      Forthereasonsstated,thecourtdeniesFagg'smotion forsummaryjudgmentand grants
Progressive'smotionforsllmmaryjudgment:Faggisnotentitledtoinsmancecoveragetmderthe
Policy.

      The Clerk isdirected to send copiesofthism em orandllm opinion and the accompanying

orderto al1counselofrecord.

      oATEo :This
                    %W day orlanuary,2020


                                                    SeniorUrlited StatesDistrictJudge
